                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


NUVASIVE, INC.,

                      Plaintiff,

v.                                                         Case No: 6:17-cv-2206-Orl-41GJK

ABSOLUTE MEDICAL, LLC, GREG
SOUFLERIS, DAVE HAWLEY,
ABSOLUTE MEDICAL SYSTEMS,
LLC and RYAN MILLER,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Defendant Absolute Medical, LLC’s Amended

Motion to Compel Arbitration and Stay Court Proceedings Pending Arbitration (“Motion to

Compel Arbitration,” Doc. 43).1 In its response to the Motion to Compel Arbitration, Plaintiff

agrees to arbitrate Count II of the Complaint as well as Absolute Medical, LLC’s (“Absolute

Medical”) Counterclaim. (Resp., Doc. 49, at 1). The parties dispute whether the rest of the case

should be stayed pending arbitration. In the interim, Plaintiff filed an Amended Complaint (Doc.

68), in which Plaintiff added new counts and new parties. The parties have not briefed the Court

on what counts in the Amended Complaint, if any, should be stayed pending arbitration. Therefore,

the Court will stay the entire case until further order and allow the parties to provide further

argument.

       Accordingly, it is ORDERED and ADJUDGED as follows:



       1
         Absolute Medical, LLC previously filed an Unopposed Motion to Compel Arbitration
and Stay Court Proceedings Pending Arbitration (Doc. 42) which will be denied as moot.



                                          Page 1 of 2
           1. Defendant Absolute Medical, LLC’s Amended Motion to Compel Arbitration and

              Stay Court Proceedings Pending Arbitration (Doc. 43) is DENIED without

              prejudice.

           2. Defendant Absolute Medical, LLC’s Unopposed Motion to Compel Arbitration and

              Stay Court Proceedings Pending Arbitration (Doc. 42) is DENIED as moot.

           3. The case is STAYED until further order by the Court.

           4. On or before April 9, 2019, Defendants shall brief the Court regarding what

              counts, if any, in the Amended Complaint should be stayed pending arbitration.

              Failure to do so may result in the lifting of the stay without further notice.

           5. On or before April 23, 2019, Plaintiff shall file a response.

           6. The Clerk is directed to administratively close this case.

       DONE and ORDERED in Orlando, Florida on March 26, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
